DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 25 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einav et al. (2012/0267454).
Regarding claim 17, Einav et al shows a water irrigation dripper (100), comprising: an external hollow element (122) having at least one water inlet (116) configured to intake water and at least one water outlet (146, or the opening that leads to 104 ) configured to discharge water from the dripper; and an internal element (124) placed inside said external hollow element to form a water pathway (136) in a space there between, wherein said pathway comprises a plurality of alternate bypass flow routes around any particle between said internal element and said external element (water can flow around any particles just as it does in the present invention. Pathway 136 in not one-dimensional, so water can flow round a particle. Especially if the particle is small enough to let water flow  around it. There are many ways  water can flow around the particle. This is true especially if the particle is very small (smaller than the openings 16). Additionally, water can also flow around any particle by exiting 16 and reentering a different 16).
Regarding claim 25, wherein said water pathway at least partially surrounds said internal element (hg 2).
Regarding claim 30, Einav et al. shows an irrigation system comprising: a water supply source (inherent); and an irrigation pine (102) having a plurality of drippers (100) configured to discharge water and being connected to said water supply source: wherein at least one of said drippers is the dripper according to claim 17.
Regarding claim 31, the water supply source (inherent) is configure to supply water at a pressure of from about 5 cm H20 to about 90 cm H20 at a highest level of said irrigation pipe (the examiner notes that Einav teaches a much higher pressure of 12psi, but in order to reach the 12 psi, the water supply source must supply water at 5 cm H20 to about 90 cm H20 before it gets up to the 12 psi). 
Regarding claim 32,  said pathway has a shape of an annulus (fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Einav et al. (2012/0267454).
Regarding claims 18 and 19, Einav et al. shows all aspects of the applicant’s invention as in claim 17 above, but fails to disclose wherein the length of said water pathway is from about 2 cm to about 5cm.
However, the examiner notes that the applicant does not provide any specific reasons as to why the length of said water pathway is from about 2 cm to about 5 cm. One of ordinary skill in the art would know that the longer the pathway, the longer it takes for the water to be travel from the inlet to the outlet of the dripper, and vice versa. This makes the length of the pathway a results effective variable.
Therefore, it would have been obvious to one of ordinary SKIP in the art at the time the invention was effectively field to make the length of the pathway about 2 cm to about 5 cm, since it has been held that discovering an optimum range of a results effective variable involves only routine ski in the art. Additionally, this modification would allow for the water to travel through the pathway for the desired amount of time.
Regarding claims 20 and 21, Einav et al. shows all aspects of the applicant’s invention as in claim 17 above, but fails to disclose wherein the diameter of said internal element is from about 0.75 mm to about 2.5 mm.
However, the examiner notes that the applicant does not provide any specific reasons as to why the diameter of said internal element is from about 0.75 mm to about 2.5 mm. One of ordinary skill in the art would know that making the diameter of hole 140 of the internal element larger, would allow for more water to travel through if per unit of time, and vice versa. This makes the diameter of hole 110 of the internal element a results effective variable.
Therefore, if would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the diameter of said internal element is from about 0.75 mm to about 2.5 mm since it has been held that discovering an optimum range of a results effective variable involves only routine skill in the art. Additionally, this modification would allow for the desired amount of water to travel through the opening 110 per unit of time.
Regarding claims 22 and 23, Einav et al. shows all aspects of the applicant’s invention as in claim 17 above, but fails to disclose wherein 2 hydraulic diameter of said water pathway of form about 0.01 mm to about 1 mm
However, the examiner notes that the applicant does not provide any specific reasons as to why the hydraulic diameter of said water pathway of from about 0.01mm to about 1 mm. One of ordinary skill in the art would know that making the hydraulic diameter of the pathway larger, would allow for more water to travel through & per unit of time, and vice versa. This makes the hydraulic diameter of the pathway a results effective variable.
Therefore, if would have been obvious to one of ordinary ski in the art at the time the invention was effectively field to make the hydraulic diameter of said water pathway of from about 0.01 mm to about 1 mm since it has been held that discovering an optimum range of a results effective variable involves only routine skill in the art. Additionally, this modification would allow for the desired amount of water to travel through the pathway per unit of time.
Regarding claim 31, Einav et al shows all aspects of the applicant’s invention as in claim 30, but fails to teach that the water supply source is configure to supply water at a pressure of from about 5 cm H20 to about 90 cm H20 at a highest level of said irrigation pipe.
The examiner take official notice that adjustable water supply sources are well known in the art. 
Therefore, if would have been obvious to one of ordinary ski in the art at the time the invention was effectively field to use an adjustable water supply source to supply the water to the device of Einav, in order to allow the  water pressure to be adjusted from zero to 20 psi or a maximum pressure.

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.
The examiner directs the applicant to the above modified rejection. The examiner explained his position clearly above in the rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             3/8/2022